Citation Nr: 0905415	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  03-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a migraine headache disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a prostate disorder.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a circulatory disorder in the legs diagnosed 
as varicose veins with venous insufficiency.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for a respiratory 
disorder, claimed as breathing problems.  

6.  Entitlement to service connection for an eye disorder.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a back disability.  

9.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Brogdon, Counsel


INTRODUCTION

The veteran served on active military duty from August 1969 
to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that decision, the RO 
denied the veteran's petition to reopen his previously denied 
claims for service connection for prostate, circulatory, and 
migraine headache disabilities.  Also, in that determination, 
the RO denied the issues of entitlement to service connection 
for hypertension; a back disability; post-traumatic stress 
disorder (PTSD); an eye disorder, on a direct basis and as 
secondary to in-service exposure to herbicides; a skin 
disorder, on a direct basis and as secondary to in-service 
exposure to herbicides or to asbestos; and a respiratory 
disorder, on a direct basis and as secondary to in-service 
exposure to herbicides or to asbestos.  In April 2004, the 
appellant appeared at a videoconference hearing held before 
the undersigned.  The appeal was remanded in April 2005.

In September 2003, the Veteran's representative submitted a 
private doctor's statement, which indicated that the Veteran 
had a history of gastroesophageal reflux disease (GERD), 
which was related to service.  The letter from the 
representative described it as evidence in reference to the 
Veteran's current claim on appeal, but as there was no 
pending claim as the issue of service connection for GERD at 
that time, this must be considered a claim for service 
connection for GERD, particularly in light of service 
treatment records showing gastrointestinal complaints.  This 
claim is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  Evidence received since the November 2000 RO decision, 
which denied service connection for migraine headaches, a 
prostate disorder, and a circulatory disorder in the legs 
diagnosed as varicose veins with venous insufficiency, does 
not relate to an unestablished fact necessary to substantiate 
any of the claims, and does not raise a reasonable 
possibility of substantiating a claim.  

2.  A skin disorder, consisting of recurrent stasis ulcers an 
trophic changes due to chronic venous insufficiency, was 
first shown many years after service, and is unrelated to any 
events in service.  

3.  A chronic respiratory disorder, if present, was first 
demonstrated many years after service, and is unrelated to 
any events in service, including a single episode of 
shortness of breath.  

4.  A chronic eye disorder, if present, was first 
demonstrated many years after service, and is unrelated to 
any events in service.  

5.  The Veteran did not serve on the Vietnam landmass, or in 
the inland waters of Vietnam, and actual exposure to Agent 
Orange, asbestos, or mustard gas has not been shown.

6.  Hypertension was not present in service or for many years 
thereafter.

7.  A chronic back disability has not been shown.  

8.  Although the Veteran served in combat, he does not have a 
diagnosis of PTSD based on a stressor which is consistent 
with the circumstances of his service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claims for service connection for migraine headaches, a 
prostate disorder, and a circulatory disorder in the legs 
diagnosed as varicose veins with venous insufficiency, and 
the November 2000 RO decision remains final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  A chronic skin disorder was not incurred in or aggravated 
by active service, or due to claimed exposure to Agent Orange 
or asbestos.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

3.  A chronic respiratory disorder was not incurred in or 
aggravated by active service, or due to claimed Agent Orange, 
asbestos, or mustard gas exposure.  38 U.S.C.A. §§ 1110, 1116 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.316 (2008).

4.  A chronic eye disorder was not incurred in or aggravated 
by active service, or due to claimed Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

5.  Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

6.  A chronic back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

7.  PTSD was not incurred in or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g eight and 
credibility, which are factual determinations going to the 
probative value of the., See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Competency must be distinguished from w evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

I.  New and Material Evidence

In considering whether there is "new and material 
evidence," all evidence submitted since the last prior final 
decision, i.e., in November 2000, must be considered.  Evans 
v. Brown, 9 Vet.App. 27 (1996).  Service connection for 
migraine headaches, a prostate condition, and a circulatory 
disorder in the legs diagnosed as varicose veins with venous 
insufficiency was denied by the RO in a rating decision dated 
in November 2000.  The veteran did not appeal the December 
2000 rating decision notification, and, accordingly, that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202 (2008).  However, if new and material 
evidence is received with respect to a claim which has been 
disallowed, the claim will be reopened, and if so reopened, 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  


A.  Migraines

Evidence of record at the time of the prior denial included 
service treatment records which do not show any reference to 
headaches during service.  Also of record were statements of 
the Veteran dated in July 2000 and September 2000, to the 
effect that he began suffering from migraine headaches while 
in basic training, which continued throughout service and to 
the present time, and that he had been treated for migraine 
headaches in October 1970.  In addition, the file contained a 
statement from M. Schultz, M.D., who wrote, in September 
2000, that the Veteran had migraine headaches that were very 
likely to be related to the headaches treated during his 
military service.  In addition, in September 2000, [redacted]
wrote that he served with the Veteran, and recalled the 
Veteran complaining of migraines during service.  The RO 
denied the claim, finding the absence of any record of 
migraines in service to be more probative than the evidence 
reported many years later.   

Evidence received since that decision includes numerous VA 
and private medical records, which show that in November 
2000, the Veteran was seen by I. Caro, M.D., complaining of 
headaches which had been present for a month.  Both he and 
the doctor considered the most likely cause of the headaches 
to be the medication atenolol, and his medication was 
accordingly changed.  However, this evidence does not relate 
the condition to service, but, instead, to medication for an 
unrelated condition for which service connection is not in 
effect.

On an April 2002 Agent Orange evaluation, the Veteran a 
reported a history of migraine headaches since service.  
However, the Veteran's statement that he had migraines since 
service was of record at the time of the prior examination.  
Medical evidence which is simply information recorded by the 
examiner "unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence.'"  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Similarly, at his hearing before the undersigned in April 
2004, the Veteran reiterated that he had had headaches since 
service.  Again, this duplicates his statements of record at 
the time of the prior decision.  

For these reasons, the new evidence does not raise a 
reasonable possibility of substantiating the claim, and, 
hence, is not material.  38 C.F.R. § 3.156(a).  Hence, the 
Board finds that new and material evidence has not been 
presented, and the November 2000 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the 
preponderance of the evidence is against the claim for 
service connection for migraines, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

B.  Prostate Disorder

Evidence of record at the time of the November 2000 rating 
decision included service treatment records showing that the 
Veteran was treated for a swollen left testicle in February 
1971.  His complaints persisted, and he was transferred to a 
naval hospital for treatment of acute left epididymitis in 
March 1971.  However, no complaints, treatment, or abnormal 
findings pertaining to the prostate were noted at that time, 
or at any other time in the service treatment records.  

Also of record were records of the Veteran's VA treatment 
from July to August 1971 for the enlarged testicle; at that 
time, the prostate was 10 grams, smooth, and not boggy, and 
no abnormalities of the prostate were noted.  An intravenous 
pyelogram was normal.  Also of record were the Veteran's 
contentions that he had been treated at Balboa Naval Hospital 
in April 1970 for a prostate injury.  However, records 
pertaining to that hospitalization show that it was for a 
circumcision, not a prostate problem.

Private medical record dated in March 1994 were of record, 
which showed that the Veteran's prostate was enlarged, 
smooth, and boggy, and he was started on a "prostatitis 
regime."  A VA examination in July 1995 disclosed a history 
of recurrent urinary tract infections.  Digital rectal 
examination revealed a 25 gram, non-indurated prostate.  

In addition, in September 2000, [redacted] wrote that he 
served with the Veteran, and recalled the Veteran was 
hospitalized in the naval hospital in San Diego for prostate 
problems.  The RO denied the claim, essentially on the basis 
that a prostate condition was not shown in service.  The 
Board points out that neither the Veteran nor Mr. [redacted] is 
competent to diagnose any medical disorder or render an 
opinion, as they do not have medical expertise; while they 
can describe symptoms, they cannot provide a diagnosis, and 
the Veteran's symptoms in service were not attributed to a 
prostate condition.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

Evidence received since the November 2000 rating decision 
includes an October 1999 laboratory test, which showed a 
Prostate Specific Antigen (PSA) of 1.3, with a normal range 
noted to be 4.0 or less.  Additionally, VA treatment records 
dated from 2002 to 2004 show benign prostatic hypertrophy.  
These records do not relate the onset to service, and 
evidence of an enlarged prostate many years after service was 
of record at the time of the prior decision.  The Veteran's 
testimony that he was treated for a prostate condition in 
service was also added to the record, but, again, the 
Veteran, as a layman, is not competent to provide a diagnosis 
for the symptoms for which he receives treatment.  The 
service treatment records show circumcision and epididymitis, 
but not a prostate condition.  

Accordingly, the additional evidence does not raise a 
reasonable possibility of substantiating the claim, and, 
hence, is not material.  38 C.F.R. § 3.156(a).  Hence, the 
Board finds that new and material evidence has not been 
presented, and the November 2000 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the 
preponderance of the evidence is against the claim for 
service connection for a prostate condition, the benefit of 
the doubt doctrine is not for application.  See Annoni, 
supra; Gilbert, supra.  

C.  Varicose Veins With Venous Insufficiency

Of record at the time of the prior decision in November 2000 
were claims and statements from the Veteran dated in 1995 and 
2000, in which the Veteran stated, in essence, that he was 
treated in service, while on board the USS Perkins, for 
varicose veins and/or a circulatory disorder, with 
manifestations including lower leg cramps and pain, with 
swelling in both legs.  In addition, in September 2000, [redacted]
[redacted] wrote that he served with the Veteran, and recalled 
the Veteran had injuries to the legs, for which he received 
treatment.  

The service treatment records did not show the presence of 
varicose veins, a circulatory disorder, lower leg cramps or 
pain, or swelling in both legs.  In July 1970, tenderness to 
the right knee, without swelling, was noted.  No subsequent 
knee complaints were noted, nor were there any other 
complaints referable to the lower extremities.  

After service, evidence showed that in May 1994, the Veteran 
was evaluated by F. Alessi, M.D., whose impressions were 
bilateral lower extremity lymphedema, venous insufficiency, 
varicose veins, and a varicose ulcer of the area above the 
right lateral malleolus.  The Veteran had significant 
swelling of both legs, substantially more so on the right.  
He had a history of left lower extremity for 
thrombophlebitis, and it was probable that he had 
thrombophlebitis of the right leg also.  

On a VA examination in July 1995, the Veteran complained of 
right leg pain since he was 32 years old (he was born in 
1950), with swelling and recurrent ulcers in the ankle area.  
On examination, he had an infected ulcer in the ankle area.  
The pertinent diagnosis was stasis ulcer, infected, at the 
right lateral malleolus.  Dr. Schultz wrote, in April 2000, 
that the Veteran had severe varicose veins of both lower 
extremities.  Based on this evidence, the RO denied the 
claim, essentially because the circulatory disorder in the 
legs diagnosed as varicose veins with venous insufficiency 
was not of service onset.  

Evidence since November 2000 rating decision includes medical 
records dated in 2000 and later which show additional 
complications of the venous condition, including clots in the 
legs and pulmonary embolism.  In September 2000, the Veteran 
was evaluated for his venous problems by C. Craighead, M.D.  
The Veteran stated that his venous problems had been present 
for most of his adult life.  On examination, the Veteran had 
large superficial varicosities over both legs from he groin 
to the ankle.  He had thickened and contracted skin over the 
ankles consistent with chronic venous stasis disease.  He did 
not have deep vein thrombosis at that time.  He had objective 
evidence of sapheo-femoral reflux, which aggravated varicose 
veins, and he had stiff and non-compliant deep veins, 
consistent with chronic venous disease.  

In October 2000, the Veteran was hospitalized in West 
Jefferson Medical Center , with an impression of syncope and 
probable pulmonary embolism and deep vein thrombophlebitis of 
the right lower extremity.  On a vascular surgery consult 
during the October 2000 hospitalization, the Veteran said 
that he had had an episode of superficial saphenous phlebitis 
in the right calf associated with varicose veins, which had 
been treated by Dr Schultz in 1998.  He also had a long 
history of chronic venous insufficiency with recurrent venous 
stasis ulcers of he right leg which had occurred off and on 
over the past 6 or 7 years.  On examination, there were 
typical stigmata of chronic venous insufficiency with 
hyperpigmentation of the right ankle and some thickening of 
the skin, and moderate varicose veins.  The impression was 
multiple pulmonary emboli, symptomatic; history of 
superficial saphenous phlebitis of right lower extremity 
(1998); and long history of chronic venous insufficiency with 
recurrent stasis ulcers.  Anticoagulation management was 
planned.  

While these records show severe venous insufficiency in the 
lower extremities, with complications including deep vein 
thrombophlebitis and pulmonary embolism, the medical records 
do not relate the onset to service.  In this regard, although 
the histories provided by the Veteran note a long history, by 
this time, the Veteran had been out of service for 29 years, 
providing ample time for a long history to have begun some 
years after service.  In this regard, although he told Dr. 
Craighead that the venous problem had been present for most 
of his adult life, the vascular consult in October 2000 
indicated symptoms had been present for 6 or 7 years.  In any 
event, the evidence was simply the Veteran's history, without 
any additional medical comment.  See LeShore, supra.  
Moreover, there is no contemporaneous (i.e., recorded at the 
same time it happened) of the existence of a venous disorder 
of the lower extremities prior to the Veteran's 1995 claim, 
many years after service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Under these circumstances, the additional evidence does not 
raise a reasonable possibility of substantiating the claim, 
and, hence, is not material.  38 C.F.R. § 3.156(a).  Hence, 
the Board finds that new and material evidence has not been 
presented, and the November 2000 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the 
preponderance of the evidence is against the claim for 
service connection for a circulatory disorder in the legs 
diagnosed as varicose veins with venous insufficiency, the 
benefit of the doubt doctrine is not for application.  See 
Annoni, supra; Gilbert, supra.  

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular 
conditions, if the disability was manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A.  Skin Condition

At his hearing, the Veteran testified that a skin condition 
on board the ship in service had been attributed to socks, 
shoes, and salt water.  He said he went to the VA in 1975, at 
which time thrombosis was diagnosed, and he develops ulcers 
on legs which last for months.  In his claim, he also 
contended that his skin condition was due to Agent Orange 
exposure and/or asbestos exposure.

Service treatment records do not show any skin complaints.  
After service, VA has not found any records of treatment for 
a skin condition in 1975, but on a VA examination in 1995, he 
complained of right leg pain since he was 32 years old, with 
swelling and recurrent ulcers in the ankle area.  On 
examination, he had an infected ulcer in the ankle area.  The 
pertinent diagnosis was stasis ulcer, infected, at the right 
lateral malleolus.  Since then, he has had recurrent stasis 
ulcers, and other trophic skin changes of the lower 
extremities, but these have been medically attributed to the 
venous condition of the lower extremities.  As discussed 
above, service connection has not been established for the 
underlying venous condition.  Otherwise, no skin 
abnormalities have been shown.  Thus, as no skin condition 
was shown in service, and the leg ulcers were first shown 
many years after service, and have been medically attributed 
to a non-service-connected condition, the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Respiratory Disorder

At his Board hearing, the Veteran testified that he had 
bronchitis in service, and still has bronchitis.  He said 
that X-rays about 4 years earlier showed bronchitis, which 
his doctor related to service.

Service treatment records show that in January 1971 the 
Veteran complained of dizziness and lightheadedness.  He 
occasionally had some precordial tightness and some shortness 
of breath.  There was no history of heart or lung disease.  
On examination lungs were normal.  He had a harsh systolic 
murmur and possible, probably congenital, aortic stenosis.  
The chest X-ray on the April 1971 separation examination was 
normal.

After service, a breathing problem was first noted in October 
2000, when the Veteran was seen by Dr. Schultz, complaining 
of shortness of breath with exertion, which he had 
experienced on two occasions over the past week, and was 
worsening.  Several days later, he reported severe 
discomfort, and continuing shortness of breath.  He was 
hospitalized in West Jefferson Medical Center, with an 
admission diagnosis of syncope with collapse.  Reportedly, he 
had been climbing stairs and become short of breath with mild 
chest discomfort.  Then he had an episode of loss of 
consciousness that lasted about a minute, and he fell down 
the stairs.  The impression was syncope and probable 
pulmonary embolism and deep vein thrombophlebitis of the 
right lower extremity.  

On a VA Agent Orange note dated in April 2002, the Veteran 
reported a history of a pulmonary embolism in October 2000.  
He said he had shortness of breath which awakened him from 
sleep.  A chest X-ray in April 2002 disclosed mildly elevated 
left hemidiaphragm.  In April 2002, VA treatment records show 
that the Veteran was advised to see his private doctor 
regarding dyspnea on exertion, shortness of breath, and post-
nasal drip.  No evidence of chronic bronchitis has been 
received.

The pulmonary embolism was caused by the Veteran's lower 
extremity disorder, and no lung disability was shown prior to 
that incident in October 2000.  Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
probative evidence.  See Forshey, supra.  By this, the Board 
does not mean to imply anything more than that he is mistaken 
in his recollections of events that occurred 30 years 
earlier; no inference of deliberate inaccuracy should be 
drawn.  Examination of the lungs in service during the 
incident in which the Veteran had experienced symptoms 
including lightheadedness and shortness of breath was 
negative, and chest X-ray at separation was normal.  In 
addition, there is no medical evidence of a nexus to service.  
Moreover, there is medical evidence showing an intervening 
cause of the symptoms noted in 2000, and the file does not 
reflect pertinent symptoms were noted prior to that date.  In 
view of the absence of any chronic respiratory abnormality in 
service, or any contemporaneous evidence of continuity of 
symptomatology, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  



C.  Eye condition

The Veteran contends that he suffers from poor vision which 
was caused by the glare from the sun in San Diego and 
Vietnam.  However, service treatment records show that the 
Veteran's visual acuity was 20/20 bilaterally at separation.  
No eye complaints were noted in the service treatment 
records.  

When seen for an Agent Orange evaluation in April 2002, the 
Veteran reported a history of diminished vision.  On 
examination, he had signs of early cataracts.  He was to see 
his private doctor for an ophthalmology consult.  In 
September 2003, M. Howard, M.D., wrote that the Veteran had a 
history of an eye condition that was more probable than not 
initiated or aggravated in service, which lead to current 
ongoing problems.  However, a medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 
1, 2008).  Dr. Howard's opinion not only failed to provide 
any rationale, but did not even provide a diagnosis for the 
eye condition.  Dr. Howard stated, in September 2006, that no 
records were available due to Hurricane Katrina.  Thus, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

D.  Contaminant Exposure

In his claim received in January 2002, the Veteran alleged 
that he had been exposed to Agent Orange, asbestos and 
mustard gas during service.  He claims that his skin, eye, 
and respiratory conditions are due to Agent Orange exposure; 
that his skin and respiratory conditions are related to 
asbestos exposure; and his respiratory condition is related 
to Mustard Gas exposure.  At his Board hearing, the Veteran 
stated that Dr. Howard related his eye condition to Agent 
Orange exposure.  However, Dr. Howard stated, in September 
2006, that no records were available due to Hurricane 
Katrina.  Additionally, there is no specific eye condition 
which is presumptively associated with Agent Orange 
(herbicide) exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  

The claimed skin and respiratory conditions are likewise not 
presumptively associated with Agent Orange (herbicide) 
exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  Moreover, the service 
department evidence does not show that the Veteran was ever 
on the landmass or inland waters of Vietnam.  Therefore, 
although the Veteran served in the waters off the shore of 
the Republic of Vietnam, such service does not warrant 
application of the presumption of herbicide exposure.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Actual exposure 
has not been shown.  Concerning claimed asbestos exposure, 
there is no presumption that a veteran was exposed to 
asbestos in service.  Dyment v. West, 13 Vet.App. 141 (1999), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); 
VAOPGCPREC 4-2000.  The Veteran did not respond to a request 
for specific information regarding his claimed asbestos 
exposure.  

As for the veteran's claim of exposure to mustard gas, 
pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full- 
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia. Service connection will not be 
established under this section if there is affirmative 
evidence that establishes a non service-related supervening 
condition or event was the cause of the claimed condition. 
See 38 C.F.R. § 3.316 (2008).  The Board finds, however, that 
the veteran has failed to specifically identify any incident 
in which he was exposed to mustard gas during his period of 
service, other than a vague statement that such occurred 
during training.  He did not respond to a request for more 
specific information regarding any such exposure.  

Moreover, there is no medical evidence linking the conditions 
to any of these claimed contaminants.  The preponderance of 
the evidence is against the claims based on such exposure, 
and the benefit-of-the-doubt does not apply.  

E.  Hypertension

The Veteran contends that hypertension was diagnosed in 
service in 1970.  He states that it was borderline at that 
time, and he did not need medication.  Service treatment 
records show that on the entrance examination in June 1969, 
the Veteran's blood pressure was 120/86.  In January 1971, 
blood pressure was 120/70.  The Veteran's blood pressure was 
118/60 on the separation examination in April 1971.

After service, Dr. Schultz's records show  that in September 
1999, blood pressure was 126/84.  On separate occasions in 
February 2000, blood pressures of 156/96 and 130/100 were 
noted.  On admission to the hospital in October 2000, it was 
noted that he had no hypertension, but during the 
hospitalization, he was described as hypertensive.  Dr. 
Schultz, in November 2000, reported a blood pressure of 
150/90 and 160/90, and noted a diagnosis of hypertension.  VA 
records dated in September 2003 show a diagnosis of 
hypertension under suboptimal control.  

There is no medical evidence of the presence of hypertension 
in service, which is not a condition subject to lay 
observation, and the blood pressure at separation was normal.  
Hypertension was not shown until many years after service, 
and there is no medical evidence suggesting a connection 
between current hypertension and service.  Thus, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

F.  Back Disability

At his hearing, the Veteran testified that he injured his 
back in service climbing stairs while carrying heavy items.  
Service treatment records do not show any complaints or 
abnormal findings pertaining to the back.

After service, Dr. Schultz's records show that in October 
2000, the Veteran complained of back pain.  However, this was 
many years after service, and there was no indication that it 
had been present in service.  Moreover, there was no 
diagnosis noted, and the medical evidence does not currently 
show the presence of a diagnosed chronic back condition.  
Without medical evidence of the current existence of a 
claimed condition, there may be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  The preponderance 
of the evidence is against the claim for service connection 
for a back condition, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

G.  PTSD

The veteran contends that he has PTSD due to in-service 
stressors to which he was exposed while in combat in service.  
Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

"Engaged in combat" means that the veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 2002); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).  His DD Form 
214N does not show an occupational specialty, or rating, 
although he received signalman training from May 22, 1970, to 
June 19, 1970.  His rate was Seaman.  He did not receive any 
awards or decorations denoting combat participation.  

Service treatment records show that the Veteran was stationed 
aboard the USS Perkins from October 1969 to April 1971, 
except for the period from April 8-10 1970, when he was 
hospitalized at Balboa Naval Hospital.  From May 22 - June 
19, 1970, he was off ship for training.  From March 3-18, 
1971, he was again hospitalized in Balboa.  According to the 
Dictionary of Naval Fighting Ships, the USS Perkins was off 
the coast of Vietnam, where she performed screening and plane 
guard duties, gunfire support to ground forces, and 
intercepted North Vietnamese logistics craft, "into 1970."  

Records from the Joint Service Records Research Center 
(JSRRC) (formerly known as the Center for Unit Records 
Research (CURR)) were received in January 2007, and showed 
that on August 26, 1970, the USS Perkins was participating in 
a naval gunfire support mission when it was harassed by 
coastal patrol craft.  The patrol craft pursued the USS 
Perkins and opened fire, although no casualties resulted.  On 
October 8, 1970, a damaged projectile and power casing were 
jettisoned over the side after a firing mission.  On November 
7, 1970, the USS Perkins collided with the USS Camden.  While 
performing plane guard duties with two other ships, a man 
fell overboard from on the other ships, but was picked up by 
the third ship.  No casualty data concerning an individual by 
the name of JH were found.  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004). A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding. VAOPGCPREC 12-99 (1999).  A determination 
that a veteran engaged in combat with the enemy may be 
supported by any evidence which is probative of that fact, 
and there is no specific limitation of the type or form of 
evidence that may be used to support such a finding. 
VAOPGCPREC 12-99 (1999).  If a unit is shown to have 
participated in combat, the veteran's presence with his unit 
at the time of the combat is sufficient to verify his claimed 
stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Under this standard, the service department records 
documenting that the USS Perkins came under enemy fire while 
the Veteran was aboard is sufficient to establish that the 
Veteran engaged in combat with the enemy.    

In a stressor statement dated in May 2005 the Veteran said 
that while his ship was escorting the USS Kitty Hawk off the 
coast of Vietnam, he witnessed navy aircraft hitting and 
running off of the aircraft carrier hanger deck.  The 
aircraft exploded, instantly killing the pilots, or he would 
watch them drown in the ocean from missed landings.  These 
incidents stayed in his mind as if they happened yesterday.  
He also saw pilots rescued from the ocean.  In addition, he 
said that some friends of his were killed in a gun mount 
explosion on a destroyer he operated with in the Gulf of 
Vietnam.  His shipmate, JH, was injured in the ship gun mount 
while rendering gun support to troops ashore.  A projectile 
misfired over their gun mount, endangering them; JH injured 
himself attempting to remove the live projectile.  At his 
hearing, the Veteran stated that the in-service incidents 
were constantly on his mind.  He recalled that they had to 
fight off fishing boats trying to plant bombs.  In addition, 
he witnessed aircraft crashes caused when the pilot missed 
landing on ship.  

Service treatment records do not show any psychiatric 
complaints or abnormalities in service.  VA outpatient 
treatment record show that the Veteran was evaluated in a 
PTSD clinic in June 2002.  He reported having witnessed 
friends blown up and shot while stationed on shore managing 
the ammunition supply.  He reported nightmares, poor social 
interactions, and poor anger management.  He reportedly often 
felt that he was re-experiencing the traumatic events, 
avoided thinking about his Vietnam experiences, suffered from 
social isolation, sleep difficulties, and hyperalertness, and 
was easily startled.  He reported depression but denied 
symptoms of anhedonia.  He did not have any symptoms of 
anxiety.  The diagnostic impression was PTSD, rule out 
depression.  It was noted that that the diagnosis was based 
on an unverified stressor.

A VA examination was performed in April 2007.  The Veteran 
reported combat experience aboard the USS Perkins in 1970, 
while working on a gun mount as the ship was shelling onshore 
in support of ground troops; his job was to help load the 
projectiles.  He was depressed and socially isolated.  His 
psychomotor activity was lethargic, and his speech hesitant.  
He had a labile affect, and a depressed mood.  His memory was 
mildly to moderately impaired.  The stressors he found 
particularly traumatic were waking up and going to the gun 
mount when the alarm went off, where you had to stay for 
about 4 hours and then go on watch after that.  The examiner 
stated that this stressor was not sufficient to support a 
diagnosis of PTSD.  The Veteran also said that while standing 
on watch, he would see planes miss their landings and explode 
and they would spend the whole night looking for the bodies 
of survivors; he said this would happen several times a week.  
He also saw an explosion of a gun mount aboard another ship 
where three friends of his were killed.  

In addition to the interview, the examination included 
psychological testing, which provided results which were 
probably invalid.  The examiner stated that the second and 
third stressors described by the Veteran might well meet the 
criterion of a stressor.  However, the Veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD.  Instead, he had 
depression and a personality disorder.  He appeared to have a 
chronic, moderately-severe depression and was socially 
isolated.  The examiner noted that while he reported 
avoidance behaviors that might certainly be related to PTSD 
type symptoms, other symptoms listed under the diagnostic 
criteria might just as easily be attributed to depression and 
what appears to be an underlying personality disorder with 
paranoid type features.  Most critically, the Veteran 
indicated that as long as he was not reminded of is military 
experiences, he was not bothered by re-experiencing phenomena 
on any regular basis.  

A command history of the USS Kitty Hawk was received, which 
showed that the aircraft carrier spent approximately 90 days 
during the period from December 1970 to April 1971 in the 
Gulf of Tonkin in December 1970, during which time thousands 
of aircraft missions were flown.  One aircraft was damaged on 
the carrier, with no personal injuries, and one aircraft was 
lost; however, the pilot was able to safely eject and was 
rescued uninjured in the waters off Danang by an Air Force 
helicopter. 

In the case of any veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  Specifically, if a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
This reduced evidentiary burden relates only to the issue of 
service incurrence, and not to whether the veteran has a 
current disability or whether a current disability is linked 
to the incident in service; those two questions require 
medical evidence.  See Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
There is no contemporaneous record of any psychiatric 
complaints or abnormalities in service, or for more than 30 
years thereafter.  The lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder is evidence against the claim.  See 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The diagnostic impression of PTSD in June 2002 was based on a 
claimed stressor of having witnessed friends blown up and 
shot while the Veteran was stationed on shore in Vietnam 
managing an ammunition supply.  However, this is not 
consistent with the circumstances of his service, which do 
not show that the USS Perkins docked in Vietnam, or that it 
sent any landing parties ashore, during the Veteran's period 
of service on the ship.  The VA examination in April 2007, 
which was more thorough, did not find the criteria for a 
diagnosis of PTSD to be present.  Regarding the stressor 
reported at that time and at his hearing, of having seen 
multiple crash landings involving aircraft attempting to land 
on the USS Kitty Hawk, this is not consistent with either the 
information provided by JSRRC regarding the activities of the 
USS Perkins in the Gulf of Tonkin, or the command history of 
the USS Kitty Hawk, which showed no pilot casualties during 
the relevant time period.  Regarding whether the stated 
stressor that he saw an explosion of a gun mount aboard 
another ship where three friends of his were killed, because 
the examination on which this claimed stressor was reported 
did not find PTSD to be present, further investigation of 
that claimed stressor need not be undertaken.  

In sum, the most thorough examination resulted in a 
conclusion that PTSD was not present, and an earlier 
outpatient treatment evaluation showing an impression of 
PTSD, in 2002, was based on a stressor which is not 
consistent with the circumstances of the Veteran's service.  
Other than these two evaluations, the record does not show 
that the Veteran has been evaluated for PTSD.  While his 
service aboard a ship during a time in which it received 
incoming fire is sufficient to establish combat, he does not 
have a diagnosis of PTSD based on a stressor involving that 
incident.  In view of these factors, there is clear and 
convincing evidence against the claim; as such, the benefit-
of-the-doubt does not apply, and the claim must be denied.  
38 U.S.C. §§ 1154(b), 5107(b); see Ortiz, supra; Gilbert, 
supra.  

III.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in January 2002, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the information necessary to substantiate the service 
connection claims, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
that the evidence must show a relationship between his 
current disability and an injury, disease or event in 
military service.  He was advised of various types of lay and 
medical evidence that could substantiate his service 
connection claims.  He was also provided with information 
regarding substantiating a claim based on asbestos or mustard 
gas exposure.  In addition, this letter explained that the 
claim had been previously denied, and that new and material 
evidence would be required to reopen the claim.  The letter 
explained what type of evidence would constitute "new" and 
"material" evidence.  See Kent v. Nicholson, 20 Vet.App. 1, 
10 (2006).  

In September 2006, he was provided more detailed notice.  He 
was provided with an asbestos questionnaire, and also 
informed of other ways to substantiate the claim based on 
asbestos exposure.  He was also notified of the requirements 
to establish a claim based on Agent Orange exposure, to 
include his and VA's respective obligations for obtaining 
specified different types of evidence.  He was also provided 
with a list of information to provide regarding his PTSD 
claim. In addition, this letter explained that the claim had 
been previously denied, and that new and material evidence 
would be required to reopen the claim.  The letter explained 
what type of evidence would constitute "new" and 
"material" evidence, generally in the context of examining 
the bases for the denial in the prior decision, and what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006).  The case was 
subsequently readjudicated in an October 2007 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Although the file does not reflect tat he was provided with 
information regarding ratings and effective dates, as there 
is no rating or effective date to be assigned by this 
decision, such omission is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify 
has been satisfied.

With respect to the duty to assist, service medical and 
personnel records have been obtained, and .  Available post-
service medical records dated identified by the veteran have 
been received; earlier records have not been available.  A VA 
examination was provided as to the PTSD claim; examinations 
as to the remaining service connection issues are not 
warranted, because, as discussed above, there is no competent 
evidence establishing that disease or injury occurred during 
service, or any competent indication that a current 
disability is associated with service.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In connection with a claim to reopen, the VCAA explicitly 
states that, regardless of any assistance provided to the 
claimant, VA does not have a duty to obtain a medical opinion 
if the claim is not reopened.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the appellant of the information 
and evidence needed to substantiate his claim.  Since no new 
and material evidence has been submitted in conjunction with 
the recent claim, an opinion is not required.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The application to reopen a claim for service connection for 
a migraine headache disability is denied.  

The application to reopen a claim for service connection for 
a prostate disorder is denied.  

The application to reopen a claim for service connection for 
a circulatory disorder in the legs diagnosed as varicose 
veins with venous insufficiency is denied.  

Service connection for a skin disorder is denied.  

Service connection for a respiratory disorder, claimed as 
breathing problems, is denied.  

Service connection for an eye disorder is denied.  

Service connection for hypertension is denied.  

Service connection for a back disability is denied.  

Service connection for post-traumatic stress disorder is 
denied.  



______________________________________________
K. HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


